Wait, J.
The plaintiff contends that there is valid registration of an automobile owned by a minor where that owner is a female infant less than four years old, and the certificate was issued upon an application signed with her name, written by her father and without indication that he was acting in her behalf or that the signature was not that of a person of full age. The judge who presided at a trial for injury resulting from a collision between the car so registered and the defendant’s motor vehicle was unable to agree with that contention. Nor can we.
G. L. (Ter. Ed.) c. 90, § 2, begins “Application for the registration of motor vehicles and trailers may be made by the owner thereof.” This contemplates and requires an owner of sufficient legal capacity to undertake the responsibilities imposed by the statute, or to authorize another to undertake them on his behalf. An infant under four years of age does not possess such legal capacity. Citation of authorities would be supererogation. The provisions of §§ 34A-34J, inclusive, dealing with compulsory insurance obviously contemplate a registrant who has *409legal capacity to contract for insurance, and would not be satisfied by acts of one such as the infant plaintiff here.
Since the registration was illegal, in accord with the terms of the report the verdict ordered by the judge to be entered must stand and judgment be entered for the defendant.

So ordered.